Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to July 28, 2020.  A reading of the specification does not reveal a point of novelty.  The claims require a "sustained release" composition but such a composition and how to make it is not provided nor what the release rate may be.  In claim 8 the composition may be in the form of a beverage or a food which would not distinguish the release of the composition over the natural product.  It is noted that sustained release is also known as controlled, extended, or time release.  And ashwagandha is also known as Withania somnifera.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a composition comprising natural products without significantly more.  
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite an ashwagandha extract.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, the claim limitation of a sustained release does not distinguish the composition from any natural form of the extract.  Therefore, the answer to Step 2A, Prong One, is no.  Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are directed to a composition. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the composition as claimed is not distinguished from the natural product.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.


Claims 1, 2, and 8 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for ashwagandha extract, does not reasonably provide enablement for "a supplement" or "a botanical adaptogen".  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
In claims 1, 2, and 8 the terms "a supplement" and "a botanical adaptogen" lack enablement as it would require one of ordinary skill in this art undue experimentation to determine which such substance would work in the instant invention.
The entire scope of the claims has not been enabled because:
1. Quantity of experimentation necessary would be undue because of the large proportion of inoperative substances claimed.  It is understood the extract of ashwagandha containing withanolide glycosides would also contain other components from the ashwagandha.  How the other components affect the activity of the glycosides may be complex.
2. Amount of direction or guidance presented is insufficient to predict which substances encompassed by the claims would work.
3. Presence of working examples are only for a single specific substance, withanolide glycosides, and extension to other compounds has not been specifically taught or suggested.
4. The nature of the invention is complex and unpredictable.
5. State of the prior art indicates that most related substances are not effective for the claimed functions.
6. Level of predictability of the art is very unpredictable.
7. Breadth of the claims encompasses an innumerable number of compounds.
8. The level of one of ordinary skill in this art is variable.
In re Wands, 858 F.2d 731, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chitre in view of Antony.

Chitre (2021/0338765) entitled "Methods and Compounds for Preventing and Arresting Covid-19 Morbidity and Mortality, via Inhibition of Interleukin-6, TNF-Alpha, and Other Cytokines, and via Reduction of C Reactive Proteins" teaches in paragraph 5, pathologies relating to Covid infection.  In paragraph 24 a formulation BV-4051 includes ashwagandha extract to treat Covid.  In paragraph 84 the effects of ashwagandha are discussed.  In claim 3 the composition contains 180 – 270 mg of ashwagandha extract.
The claims differ from Chitre in that they specify the extract contains 35% withanolide glycosides and is sustained release.
Antony (10,251,927) entitled "Process to Enhance The Bioactivity of Ashwagandha Extracts" teaches in the abstract, an ashwagandha extract with enriched withanolide glycosides in enteric coated doses.  In column 5 lines 46-50, the coating prevents hydrolysis to aglycones enhancing bioavailability.  In column 8 lines 34-end of the paragraph, the concentration of the withanolide glycosides ranges from about 0.5% to about 80%.  In column 18 lines 40-56, dosage forms include capsule, tablets and others.  Dosage ranges from 200 mg to about 2000 mg to a human subject.  See the claims.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to treat Covid-19 with ashwagandha extract as taught by Chitre, and further the extract is 35% withanolide glycosides in sustained release form, because Antony teaches advantages of providing ashwagandha extract standardized to 35% withanolide glycosides and with an enteric coating, a conventional method to provide sustained release.  To standardize an extract for a given function is conventional in this art.  And as several references cited herein teach, coating the extract to avoid it being broken down during digestion and to provide improved bioavailability as well as inherently sustained release form (as opposed to immediate release) improves the results of the administering.  Providing a sustained release formulation for its known function with the expected results would have been obvious.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lelah (2021/0259990) is a related application.
Srivastav (ChemRxiv) teaches herbal compounds for treating Covid-19 including ashwagandha.
Maurya (ChemRxiv) teaches herbal compounds for treating Covid-19 including ashwagandha.
Chaudhuri (2021/0236580) teaches Covid-19 with ashwagandha.
Antony (Current Bioactive Compounds) teaches advantages of enteric coating ashwagandha extracts, some of which are sensitive to gastric pH.
Jain (J of Medicinal Plants Studies) teaches treating Covid-19 with ashwagandha.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655